Citation Nr: 1543136	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1976 with additional active duty for training (ACDUTRA) as a member of the Texas Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the Waco RO.  A transcript of the hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

In May 2014, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim in May 2014 in part for the AOJ to obtain medical records pertaining to a workmen's compensation claim in conjunction with an injury that the Veteran sustained during employment with the civil service prior to his claimed ACDUTRA injury, which as explained in the previous remand, was an injury to his back from falling off a Maddox vehicle in either June 1981 or June 1982 during service with the Texas Army National Guard.  The AOJ was to then provide the Veteran with a VA examination in order to obtain an opinion as to whether the Veteran's currently diagnosed back disability is related to his active military service or any period of ACDUTRA.  As noted in the previous remand, a Texas Army National Guard Retirement Credits Record reveals active duty, ACDUTRA, or full time training duty from August 20, 1976 to November 26, 1976; July 28, 1977 to August 13, 1977; June 1, 1978 to June 14, 1978; June 15, 1978 to June 17, 1978; June 23, 1979 to July 7, 1979; June 14, 1980 to June 28, 1980; July 11, 1981 to July 25, 1981; June 19, 1982 to July 3, 1982; and August 28, 1982 to December 12, 1982.

Pursuant to the May 2014 remand, treatment records in conjunction with the Veteran's workmen's compensation claim were obtained and associated with the claims folder.  These records document an injury to the Veteran's back while at work in July 1980 from lifting a 250-300 pound roll of cloth.  A September 1980 private treatment record from P.G., M.D. noted an X-ray of the back dated August 1980 that documented an impression of bilateral spondylosis at L5 and unilateral spondylosis at L4 on the left.  Dr. P.G. reported that the Veteran had not responded to treatment well and after examination of the Veteran, diagnosed the Veteran with aggravation of old injury and lumbar strain.  A private treatment record dated September 1980 from V.R., M.D. noted the Veteran was admitted for treatment for back pain.  At that time, Dr. V.R. diagnosed the Veteran with low back pain syndrome, possible lumbar root compression.  Another treatment record from Dr. V.R. dated November 1980 indicated the Veteran's back symptoms improved and that he would be able to resume activities requiring standing and walking but he should still refrain from any heavy lifting, bending, or stooping.  

The Board notes that the medical evidence of record at the time of the May 2014 remand only documented a work-related injury prior to the Veteran's reported ACDUTRA injury in 1981 or 1982.  However, the record was unclear as to the severity of the injury.  Based on upon receipt of the aforementioned medical evidence pertaining to the Veteran's work-related injury in July 1980, the Board finds that the medical evidence indicates that the Veteran had a back disability prior to his period of ACDUTRA in July 1981.  In this regard, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003.

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295   (1991).

Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  The presumption of soundness will apply to a period of ACDUTRA only if "veteran" status has been established through a prior period of active duty and an entrance examination was performed prior to the period of ACDUTRA.  Id.   

Here, the Veteran served on active duty prior to his periods of ACDUTRA.  However, the record does not show that he was provided with an examination upon entrance into the period of ACDUTRA in either July 1981 or June 1982.  Therefore, the presumption of soundness does not apply.  As such, the first relevant question is whether a pre-existing back disability increased in severity during the Veteran's ACDUTRA service.  See 38 U.S.C.A. § 1153 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The competent medical evidence of record indicates treatment for a back injury in 1980 prior to the Veteran's 1981 ACDUTRA service.  It is unclear if the treatment for the back injury was for a disability that was acute in nature as opposed to a chronic condition.  Therefore, a medical opinion is required regarding whether the Veteran had a pre-existing back disability that was aggravated by his 1981 or 1982 ACDUTRA service when the Veteran alleges he sustained an injury to his back from falling off a Maddox vehicle.  Although a negative VA medical opinion was obtained as to whether the Veteran's current back disability is related to his period of ACDUTRA in May 2015 pursuant to the May 2014 remand, the VA examiner did not address whether the Veteran had a pre-existing back disability that was aggravated by his ACDUTRA service.

In rendering the requested opinion, the VA examiner is to consider the Veteran's report of his back injury during ACDUTRA.  The examiner should also consider the medical evidence of record that documents injuries to the Veteran's back that occurred following his ACDUTRA service, specifically in October 1984 from lifting a Coke machine, in April 1986 from lifting a heavy box at work, and in June 1986 from lifting a heavy case of chickens at work.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to the VA examiner who examined the Veteran in August 2014 for the Veteran's back disability for an addendum opinion.  The examiner must again review the claims file and must note that review in the report.  If, but only if, an additional examination is deemed essential, then such examination should be scheduled.

The examiner is asked to express an opinion as to the following:

(a) Did any currently diagnosed back disability exist prior to the Veteran's period of ACDUTRA service from July 11, 1981 to July 25, 1981 or from June 19, 1982 to July 3, 1982?

(b) If yes, opine as to whether such pre-existing disability was aggravated (permanently worsened beyond its natural progression) by either period of ACDUTRA service.

(c) If no, opine as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed back disability is etiologically related to the Veteran's periods of ACDUTRA service. 

(d) Is it at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed back disability either had its onset during or is otherwise etiologically related to the period of active service (August 1976 to November 1976)?  The examiner should presume that the Veteran was in sound condition upon entry into active duty and did not have a pre-existing back disability. 

In rendering the requested opinion, the VA examiner is asked to consider the Veteran's report of his back injury during ACDUTRA.  The examiner should also consider the medical evidence of record that documents injuries to the Veteran's back that occurred following his ACDUTRA service, specifically in October 1984 from lifting a Coke machine, in April 1986 from lifting a heavy box at work, and in June 1986 from lifting a heavy case of chickens at work.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




